         Case 5:18-cv-00920-G Document 92 Filed 09/10/19 Page 1 of 1




         IN THE UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF OKLAHOMA

QUILL INK BOOKS LIMITED,                 )
a foreign corporation,                   )
                                         )
           Plaintiff,                    )
                                         )
v.                                       ) Case No. CIV-18-920-G
                                         )
ABCD GRAPHICS AND DESIGN,                )
INC., d/b/a BLUSHING BOOKS               )
PUBLISHING, a foreign                    )
corporation, et al.,                     )
                                         )
           Defendants.                   )


ENTER ORDER:

The settlement conference was held on September 9, 2019, before Magistrate
Judge Suzanne Mitchell. Gideon A. Lincecum appeared as trial counsel for
Plaintiff. Rebecca L. Briggs appeared as trial counsel for Defendant.

     X     The case did settle.

By direction of Magistrate Judge Suzanne Mitchell, we have entered the above
enter order.

                                   Carmelita R. Shinn, Clerk


                                   By:   s/Lesa Boles
                                         Deputy Clerk
